Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 11-14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 2005/0115940) in view of Kerekes (US 2006/0215246) and Akita (JP-2658208-B2).
Regarding claim 1, Matsushita teaches a system to facilitate creation of an industrial asset via an additive manufacturing process, comprising: a laser source (20) to receive a laser power command signal PC (f1) and to generate a laser beam output in accordance with PC; a first sensor (16) to measure a power PD of a laser beam delivered to a powder for the additive manufacturing process; a second sensor (11) to measure a power PO associated with the laser beam output from the laser source, wherein at least a portion of an optic train (21, 22, 23, 24, 25) is located between the first and second sensors; and a computer (50), coupled to the first and second sensors, adapted to: receive measurements from the first and second sensors while monitoring  PC, PO, and PD during  creation of the industrial asset item (¶42), and automatically localize a detected problem in the system in response to the monitoring (comparing outputs from adjacent sensors to determine where breakage or contamination is; see ¶44-68).
Matsushita does not teach that the work surface is a powder or that said monitoring is associated with a first laser power lookup table representing power loss within the laser and a second laser power lookup table representing power loss within the optic train; the first power laser lookup table associated with a laser calibration curve TFPC→PO; wherein the second laser power lookup table is associated with an optic train calibration curve TFPO→PD. 
Matsushita does teach the function of the first lookup table, which is comparing the output sensed by the second sensor with the laser power command signal (¶45) and the function of the second lookup table, which is comparing the power of the laser sensed by the first sensor to the point of work to the power of the laser (measuring the difference between sensors, ¶44-68) and that this function is performed by the arithmetic control section 27. Matsushita does not teach that this function is carried out with the use of lookup tables and calibration curves.
Kerekes teaches a work surface that is a powder (104).
Akita teaches that lookup tables and associated calibration curves are well-known methods of comparing data in the field of laser monitoring (last paragraph of <Means for Solving the Problems>). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the monitoring system of Matsushita with the powder as a work surface taught by Kerekes, wherein doing so would simply be a matter of applying a known system for monitoring a laser to a known process of using a laser with predictable results.
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to have associated the monitoring of Matsushita with a first laser power lookup table representing power loss within the laser and a second laser power lookup table representing power loss within the optic train; the first power laser lookup table associated with a laser calibration curve TFPC→PO; wherein the second laser power lookup table is associated with an optic train calibration curve TFPO→PD in light of the teaching of Akita that the use of lookup tables and associated calibration curves is routine in the art of laser monitoring (Akita, last paragraph of <Means for Solving the Problems>).
Regarding claim 2, the combination of Matsushita, Kerekes and Akita teaches the system of claim 1, wherein the computer is adapted to: control at least one aspect of the additive manufacturing process in response to the monitoring in substantially real time (Matsushita, adjusting the power of the laser beam, ¶68).
Regarding claim 3, the combination of Matsushita, Kerekes and Akita teaches the system of claim 1, wherein the computer is adapted to: automatically generate an advisory indication in response to the monitoring (Matsushita, “notification of anomaly”, see ¶ 45, 59 and 68).
Regarding claim 6, the combination of Matsushita, Kerekes and Akita teaches the system of claim 1, wherein the optic train includes at least one of: (i) an optical fiber (Matsushita, 22), (ii) a collimator (Matsushita, 23), (iii) a galvanometer, (iv) a beam splitter, and (v) a dynamic focusing unit.
Regarding claim 7, the combination of Matsushita, Kerekes and Akita teaches the system of claim 1, wherein at least one of the first and second sensors are associated with at least one of: (i) a direct power measuring device, (ii) an indirect power measuring device, (iii) a power meter, (iv) a photodiode, (v) a photometer, (vi) a solid-state semiconductor detector, (vii) a photomultiplier tube, (viii) a thermocouple, and (ix) an in-beam profiler (Matsushita, Photodiode PD).
Regarding claim 11, the combination of Matsushita, Kerekes and Akita teaches the system of claim 1, wherein an overall system calibration curve comprises: TFPC→PD= TFPC→PO x TFPO→PO (Matsushita teaches the overall system calibration of comparing the power signal to the power measured at the point of work in ¶66; Akita teach the use of calibration curves as noted above).
Regarding claim 12, the combination of Matsushita and Kerekes teaches the system of claim 1, but does not teach that the first sensor is associated with a laser power monitoring apparatus adapted to: split off a predetermined percentage of a build beam to define a sample beam, direct the sample beam to a sensor element, generate, by the sensor element, a signal proportional to the power of the sample beam, and scale the signal from the sensor element to generate a laser power measurement representative of a power level of the build beam.
Kerekes teaches a first sensor (166) that is associated with a laser power monitoring apparatus adapted to: split off a predetermined percentage of a build beam (via beam splitter 162) to define a sample beam (“small fraction of the beam intensity”, ¶75), direct the sample beam to a sensor element (166), generate, by the sensor element, a signal (¶77) proportional to the power of the sample beam (¶77), and scale the signal from the sensor element to generate a laser power measurement representative of a power level of the build beam (using a calibration curve; ¶77).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the indirect sensor of Matsushita with the sensor of Kerekes that is adapted to split off a predetermined percentage of a build beam to define a sample beam, direct the sample beam to a sensor element, generate, by the sensor element, a signal proportional to the power of the sample beam, and scale the signal from the sensor element to generate a laser power measurement representative of a power level of the build beam, wherein doing so would merely have been a matter of simple substitution of one sensor with another with predictable results.
Regarding claim 13, the combination of Matsushita, Kerekes and Akita teaches the system of claim 12, wherein the build beam is split via transmission through a reflective optic (beam splitter, Kerekes 162).
Regarding claim 14, the combination of Matsushita, Kerekes and Akita teaches the system of claim 1, but does not teach that the additive manufacturing process is associated with a Direct Metal Laser Melting ("DMLM") process.
Kerekes teaches a DMLM process (¶2-3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the monitoring system of Matsushita with a DMLM process as taught by Kerekes, wherein doing so would simply be a matter of applying a known system for monitoring a laser to a known process of using a laser with predictable results.
Regarding claim 21, Matsushita teaches an apparatus for making a workpiece, comprising: a build chamber (43); a laser source (20) to receive a laser power command signal Pc (f1) and to generate a laser beam output in accordance with Pc; a first sensor (16) to measure a power PD of a laser beam delivered to a work surface for an additive manufacturing process via the build chamber; a second sensor (11) to measure a power Po associated with the laser beam output from the laser source, wherein at least a portion of an optic train (21, 22, 23, 24, 25) is located between the first and second sensors; and a computer (50), coupled to the first and second sensors, adapted to: receive measurements from the first and second sensors during the additive manufacturing process while monitoring PC, PO, and PD (¶42), and automatically localize a detected problem in the system in response to the monitoring creation of the industrial asset item (comparing outputs from adjacent sensors to determine where breakage or contamination is; see ¶44-68).
Matsushita does not teach that the work surface is a powder or that said monitoring is associated with a first laser power lookup table representing power loss within the laser and a second laser power lookup table representing power loss within the optic train; the first power laser lookup table associated with a laser calibration curve TFPC→PO; wherein the second laser power lookup table is associated with an optic train calibration curve TFPO→PD. 
Matsushita does teach the function of the first lookup table, which is comparing the output sensed by the second sensor with the laser power command signal (¶45) and the function of the second lookup table, which is comparing the power of the laser sensed by the first sensor to the point of work to the power of the laser (measuring the difference between sensors, ¶44-68) and that this function is performed by the arithmetic control section 27. Matsushita does not teach that this function is carried out with the use of lookup tables and calibration curves.
Kerekes teaches a work surface that is a powder (104).
Akita teaches that lookup tables and associated calibration curves are well-known methods of comparing data in the field of laser monitoring (last paragraph of <Means for Solving the Problems>). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the monitoring system of Matsushita with the powder as a work surface taught by Kerekes, wherein doing so would simply be a matter of applying a known system for monitoring a laser to a known process of using a laser with predictable results.
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to have associated the monitoring of Matsushita with a first laser power lookup table representing power loss within the laser and a second laser power lookup table representing power loss within the optic train; the first power laser lookup table associated with a laser calibration curve TFPC→PO; wherein the second laser power lookup table is associated with an optic train calibration curve TFPO→PD in light of the teaching of Akita that the use of lookup tables and associated calibration curves is routine in the art of laser monitoring (Akita, last paragraph of <Means for Solving the Problems>).
Regarding claim 22, the combination of Matsushita, Kerekes and Akita teaches the apparatus of claim 21, wherein said monitoring includes at least one of: (i) controlling at least one aspect of the additive manufacturing process in response to the monitoring in substantially real time (adjust the power of the laser beam, ¶68), (ii) automatically generating an advisory indication in response to the monitoring (“notification of anomaly”, see ¶ 45, 59 and 68), (iii) recommending a maintenance procedure based on the monitoring.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita and Kerekes as applied to claim 1 above, and further in view of DeAngelis (US 5430666).
Regarding claim 5, the combination of Matsushita, Kerekes and Akita teaches the system of claim 1, but does not teach that the monitoring apparatus is further adapted to: recommend a maintenance procedure based on the monitoring.
DeAngelis teaches using the historical data from system calibrations can be used to schedule maintenance by identifying drift in a parameter that is leading toward system failure (col. 14, ll. 35-45), which is one way to automatically predict a future performance of a system in response to monitoring.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the system of Matsushita to be adapted to automatically predict a future performance of the system in response to the monitoring as taught by DeAngelis for the purpose of preventing system failures (col. 14, ll. 35-45).

Response to Arguments
Applicant's arguments filed 12 April 2022 have been fully considered but they are not persuasive.
In response to the argument that Matsushita and Kerekes do not teach the claimed lookup tables and calibration curves, it is noted that Akita teaches the use of lookup tables and associated calibration curves. Matsushita teaches the function of the claimed lookup tables and calibration curves. The combined teachings of Matsushita, Kerekes and Akita render the claimed invention obvious.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754